Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-13 and 17 is the inclusion in the claims of the limitations directed to a locking plate attached to the inner beam and movable with the inner beam during movement of the inner beam. The primary reason for the allowance of claims 18, 19, 25-29, 31, and 32 is the inclusion in the claims of the limitations directed to at least one spring coupled to the body of the bushing, the spring having a center portion and at least one leg extending from the center portion with the at least one leg in direct contact with the one of the inner and support beams to bias the center portion in direct contact with the other one of the inner and support beams to forma close sliding fit between the inner and support beams.  Such limitations, in combination with the rest of the limitations of the claims, are not disclosed or suggested by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
August 26, 2022